ACCEPTED
                                                                                    03-15-00356-CV
                                                                                            5814416
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               6/24/2015 5:38:59 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                        CAUSE NO. 03-15-00356-CV

                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                           ROBERTO VAZQUEZ,                      AUSTIN, TEXAS
                                                             6/24/2015 5:38:59 PM
                                  Appellant                    JEFFREY D. KYLE
                                                                     Clerk

                                      V.

                      MARIA ANGELICA VAZQUEZ

                                   Appellee

__________________________________________________________________

APPELLEE’S AMENDED NOTICE OF LEAD COUNSEL

__________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

     Maria Angelica Vazquez, Appellee files this Notice of Lead Counsel and
shows that the undersigned is designated as her Lead Counsel.

                  Respectfully submitted by:
                  W. Calloway Huffaker, Attorney at Law, PLLC

                  By: /s/ Deborah S. McClure
                         Deborah S. McClure
                         Texas Bar No. 18562635
                         P.O. Box 15125
                         Amarillo, TX 79105
                         Tel: (806) 463-5595 | Fax: (806) 998-5328
                         Email: deborahm@huffaker-law.com
                         W. Calloway Huffaker
                         Texas Bar No. 10187800
                         P.O. Box 968-1540 Avenue J
                         Tahoka, TX 79373
                         Tel: (806) 998-4863 | Fax: (806) 998-5328
                         Email: arlener@huffaker-law.com
                            CERTIFICATE OF SERVICE

I certify that on June 24, 2015, I electronically filed this Notice of Lead Counsel
with the Clerk of the Court using the electronic filing program which will send
notification of such filing to the following:

                                      /s Deborah S. McClure
                                      Deborah S. McClure
Ms. Katrina D. Packard
Katrina Dannhaus Packard, P.C.
P.O. Box 119
720 North US Hwy 77
Schulenburg, TX 79856

Mary K. Gunn
Giese & Gunn, L.L.C.
107 W. Crockett St., Suite A
La Grange, TX 78945